        Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 1 of 14




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

 BARRY D. STEIN, BARRY D. STEIN, MD, :
 LLC, and FAIRFIELD ANESTHESIA :
 ASSOCIATIONS, LLC,                  :               No. 3:19-cv-01634-VLB
                                     :
 Plaintiffs,                         :
                                     :               FEBRUANY 8, 2021
 v.                                  :
                                     :
 MELISSA J. NEEDLE, ESQUIRE, NEEDLE :
 CUBA FIRM, THE LAW OFFICE OF :
 MELISSA NEEDLE, LLC, JESSICA :
 CALISE, AND JENNIFER STEIN          :
                                     :
 Defendants.                         :

            ORDER AND DECISION ON ALLOCATION OF PAYMENT FOR
                   COURT-APPROVED FORENSIC EXPERT

        Before the Court is the issue raised in the parties’ joint report; Dkt. 109;

which is how payment to the court-approved computer forensic expert for his fees

and costs should be allocated. The parties are on polar opposites. The Defendants

arguing that the Plaintiffs should pay the entirety of the fees and the Plaintiffs

arguing the reverse. The parties have submitted extensive briefing on this issue.

See Def.’s First Memo of Law, Dkt. 113; Pl.’s First Memo of Law, Dkt. 114; Pl.’s

Response, Dkt. 115; Def.’s Response, Dkt. 117; Pl.’s Reply, Dkt. 119. After careful

review and consideration of the briefing along with the applicable legal standards

and policies, the Court orders that the Defendants pay 100% of the computer

forensic expert fees and costs.

   I.      BACKGROUND

        The underlying action was filed on October 16, 2019. Compl. Dkt. 1. In July

2020, the Plaintiffs filed the amended and now operative complaint. Am. Compl.,

                                          1
       Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 2 of 14




Dkt. 73. In the amended complaint, Plaintiffs Barry D. Stein (“Dr. Stein”) and

Fairfield Anesthesia Associates, LLC (“FAA”) allege that the Defendants—Melissa

Needle (“Attorney Needle”), Needle Cuba Firm, the Law Office of Melissa Needle

LLC (collectively the “Needle Firm”), Jessica Calise (“Calise”), and Jennifer Stein

(“Mrs. Stein”)—improperly accessed the Plaintiffs’ home-computer and unlawfully

copied private patient information from said computer. Am. Compl. at 2. Dr. Stein

during relevant times was the owner and managing member of FAA, where he

provided anesthesiology services to patients. Am. Compl. at ¶ 12. FAA maintains

patient records on securely stored Microsoft OneDrive servers. Id. at ¶ 15. Dr.

Stein owned and maintained a computer at his home on behalf of FAA. Id. at ¶ 17.

The computer has two password-protected accounts, one for Dr. Stein and one for

his wife Mrs. Stein with whom he lived with. Id. at ¶ 18. On Dr. Stein’s home-

computer sub account, he had access to FAA patient information through

Microsoft OneDrive. Id. at ¶ 21.

      Mrs. Stein filed for divorce on April 16, 2018. 1 According to the Connecticut

Superior Court docket report, this divorce action is pending and is currently

scheduled for trial in April 2021. Mrs. Stein states in a December 4, 2020 affidavit

that in April 2018 she “used a password, which was known to me and shared within

my family’s household, to access [Dr. Stein’s] Microsoft Windows user sub-

account on a desktop located and used by me and other family members in the

family home.” Mrs. Stein Aff. at ¶ 3, Dkt, 113. She accessed Dr. Stein’s sub-account



1 The Court takes judicial notice of the Connecticut Superior Court docket report
for case number FST-FA-XX-XXXXXXX-S, showing that a divorce complaint was filed
by Mrs. Stein on April 16, 2018.
                                         2
       Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 3 of 14




and allowed Calise—who was a paralegal of her divorce lawyer Attorney Needle—

to copy files from Dr. Stein’s sub-account onto an external hard drive owned by the

Needle Firm. Calise Aff. at ¶ 3, Dkt. 113. Calise then left the home, taking with her

the external hard drive with the copied data. Id. at ¶ 4. When later reviewing the

data on the hard drive, Calise found that she copied medical information related to

Dr. Stein’s patients. Id.

      The Plaintiffs brought the underlying action asserting a violation of the

Computer Fraud and Abuse Act under 18 U.S.C. § 1030 et seq. against all

Defendants, violation of the Connecticut Statutes under Connecticut General

Statutes §§ 53-451 and 452 against all Defendants, negligence against all

Defendants, and negligent supervision against Attorney Needle and the Needle

Firm. Am. Compl. The Plaintiffs seek both injunctive relief and damages. Id.

      On October 28, 2020, Plaintiffs’ counsel filed a letter to the Court requesting

the immediate appointment of a neutral expert to conduct a forensic examination

on the Needle Firm computer network. Ltr, Dkt. 100. In this letter, Plaintiffs state

that in January 2020 they requested an inspection by an independent and agreed

upon expert of the Needle Firm server, which was denied. Id. at 3. The letter further

explains that FAA sent a notice of the United States Department of Health and

Human Services (“HHS”) reflecting the breach, to which HHS counsel directed FAA

to undertake a media notification and notify all affected patients within 60 days. Id.

FAA claims that in order to undertake this effort, it must ascertain the actual

breadth and scope of the Defendants’ exfiltration. Id. at 3–4. The letter provides




                                          3
        Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 4 of 14




that the parties met on this issue and were unable to reach an agreed upon

resolution. Id. at 4.

       On October 30, 2020, the Court held a telephonic discovery dispute

conference addressing the Plaintiff’s letter. Following that conference, the Court

entered the following order:

       The parties are ordered to meet and confer, then propose to the Court
       three computer forensic experts. The Court will choose one of the
       experts to serve as a special master tasked with examining the
       computer data of the Needle Firm and Dr. Stein’s matrimonial counsel.
       In this examination, the special master will be required to identify any
       patient and employee information downloaded from Dr. Stein’s FAA
       issued computer, identify whether such information was downloaded
       and stored, determine whether it was further disseminated, and if so,
       where. After receiving appropriate relief from the Superior Court, the
       special master will be required to validate or execute the permanent
       deletion of the confidential patient and employee information.

Order, Dkt. 105.

       On November 18, 2020, the parties submitted a joint report concerning the

computer forensic expert. Joint Report, Dkt. 109. In the joint report, the parties

informed the Court they were able to reach an agreement on a single expert, John

Clingerman. Id. The parties then included brief arguments that the other party

should have to pay for the expert fees and costs. Id. The Plaintiffs’ position was

that “the fees and costs charged by the expert should be paid by Defendants who

have acknowledged the downloading of the PHI from Plaintiffs’ computer system.”

Id.   The Defendants’ position was that “the copying of the patient data was

inadvertent and was the result of the Stein family computer lacking sufficient

protections to prevent unauthorized access of HIPPA protected information.” Id.




                                          4
       Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 5 of 14




The Court approved the computer forensic expert agreed upon by the parties.

Order, Dkt. 110. The Court ordered the parties to submit supplemental briefs on

the issue relating to expert fees, where the parties were to include affidavits

supporting factual allegations. Id.

      The Defendant’s first memorandum of law on this issue argued that the

Plaintiff should bear the cost because Dr. Stein failed to implement sufficient

protections to protect the patient information and the Defendants did not know,

and had no reason to know, that the information copied contained patient

information. Def.’s First Memo, Dkt. 113. In support of these allegations, the

Defendants submitted affidavits from Mrs. Stein and Calise. Id. In Mrs. Stein’s

affidavit she admits to using Dr. Stein’s password to access his sub-account on

the home-computer, which allowed Calise to copy the data, but claims that Dr.

Stein’s password “was known to me and shared within my family’s household.”

Mrs. Stein Aff. at ¶ 3. She states she entered a single password to access the sub-

account. Id. at ¶ 4. She states she accessed the account because she did not trust

Dr. Stein and believed he was manipulating the family’s finances in a manner

intended to keep her from benefiting in the divorce. Id. at ¶ 5. She cited to a

“Bahamian trust” that Dr. Stein allegedly “transferred all of the marital assets, with

the exception of the marital home, to . . . .” Id. Lastly, she states she was not

looking for patient information. Id. at ¶ 6. In Calise’s affidavit she states that she

went to the Stein home, Mrs. Stein entered a password to access the computer,

Calise reviewed the files on the computer and copied files onto an external hard

drive. Calise Aff. at ¶ 3. Thereafter, Calise reviewed the data on the external hard



                                          5
        Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 6 of 14




drive and discovered patient information. Id. at ¶ 4. In April 2019, in response to a

request for production, she sent a Dropbox link to Dr. Stein’s matrimonial counsel

of the copied documents. Id. at ¶ 5.

       The Plaintiff’s also filed a first memorandum of law on this issue where it

argues, inter alia, that the Defendants are totally culpable because Dr. Stein did not

give Mrs. Stein his password nor did he give her authorization to access his sub-

account. Pl.’s First Memo, Dkt. 114. In support of this memo, the Plaintiffs attach

an affidavit from Dr. Stein where he states that at no time did he give Mrs. Stein his

password or PIN. Dr. Stein Aff. at ¶ 9, Dkt. 114-5. Dr. Stein further states that “[a]ny

access of the Protected Area by any of the Defendants in this action was done

without my authorization, or the authorization of FAA, whether express or implied.”

Id. at ¶ 14.

       The Plaintiffs filed a response to the Defendant’s first memorandum of law

where it states that the patient information was not stored locally on the computer,

rather it was accessible only through a file labeled “FAA,” meaning the Defendants’

claim that they had no reason to know the files being downloaded were patient

data, is illogical. Pl.’s Response, Dkt. 115. The Plaintiffs also claim that Mrs. Stein’s

discussion about the “Bahamian Trust” in her affidavit is “demonstrably false and

misleading” because the statement gives the impression that this trust was created

suddenly without her knowledge, when in fact she was involved in the process. Id.

       The Defendant filed a response to the Plaintiffs’ first memorandum of law

where they state that Dr. Stein made the decision to use a shared computer instead

of a dedicated work computer, that there is evidence that the password was shared,



                                           6
            Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 7 of 14




and the method of accessing the data should have included more protections such

as two-factor authentication. Def.’s Response, Dkt. 117. The Defendants also argue

that the Plaintiffs’ attack on Mrs. Stein’s statements relating to the Bahamian Trust

misconstrues her statement because she never said that the trust was formed

suddenly or without her knowledge, rather that Dr. Stein structured the trust in a

way that she did not know or consent to. Id. The Defendants also included a text

message exchange from August 29, 2016 between Dr. Stein and Mrs. Stein to

support their claim that the password was shared. Id. at Ex. A. The exchange is

as follows:

            [Mrs. Stein:] What’s my outlook or your administrative password!
            [potential password #1] no work
            [Dr. Stein:] To log in to computer?
            [Mrs. Stein:] Yes – Eric installing software
            [Dr. Stein:] I think admin PW is [potential password #2]
            [Mrs. Stein:] Nope
            [Dr. Stein:] [potential password #3]
            [Mrs. Stein:] Nope
            [Dr. Stein:] [potential password #4]
            [Mrs. Stein:] Thank you
            [Dr. Stein:] Whew!

Id.

            The Plaintiffs filed a response to the Defendants’ response attaching an

affidavit from Roney Manjoney, the technology consultant for FAA, who states that

the above text message exchange relates to a password for the shared family

account that controls the restrictions to their sons’ (one of which is named Eric)

computer. Roney Aff., Dkt. 121-1. Dr. Stein submitted an affidavit confirming this

information as well. Dr. Stein Second Aff., Dkt, 121-2.

      II.     LEGAL STANDARD



                                            7
       Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 8 of 14




      Federal Rules of Civil Procedure 26(b)(1) provides that:

      Unless otherwise limited by court order, the scope of discovery is as
      follows: Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party's claim or defense and proportional
      to the needs of the case, considering the importance of the issues at
      stake in the action, the amount in controversy, the parties' relative
      access to relevant information, the parties' resources, the importance
      of the discovery in resolving the issues, and whether the burden or
      expense of the proposed discovery outweighs its likely benefit.
      Information within this scope of discovery need not be admissible in
      evidence to be discoverable.

Rule 26(b)(2) carves out a special rule for electronically stored information, which

authorizes a party not to provide electronically stored information that is not

reasonably accessible because of undue burden or cost. However, the rule does

provide that a “court may nonetheless order discovery from such sources if the

requesting party shows good cause, considering the limitations of Rule

26(b)(2)(C).”   Rule 26(b)(2)(B).   “The court may specify conditions for the

discovery.” Id. Rule 26(b)(2)(C) requires courts to limit frequency and extent of

discovery where it is unreasonably cumulative or duplicative, can be obtained by

other less burdensome sources or less expensive, the requesting party has ample

opportunity to obtain the information by discovery in the action, or the proposed

discovery is outside the scope permitted under Rule 26(b)(1). Rule 34(a) authorizes

a party to serve on any other party a request within the scope of Rule 26(b) to permit

access to inspect electronically stored information.

      Rule 53 governs the appointment of special masters.           Subsection(g)(3)

provides that “The court must allocate payment among the parties after

considering the nature and amount of the controversy, the parties' means, and the




                                          8
          Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 9 of 14




extent to which any party is more responsible than other parties for the reference

to a master.”

          In Genworth Financial Wealth Management, Inc. v. McMullan, 267 F.R.D. 443

(D. Conn. 2010), this Court had cause to hear a somewhat analogous case. In

Genworth, the plaintiff’s former employees—the defendants—were accused of

copying client data from the plaintiff’s client database for the purpose of opening

a competing business entity. Id. at 445. The defendants claimed they did not take

this information, rather they formed their database based on internet searches and

their memory. Id. The Court rejected this argument finding that the defendants

were not telling the truth based on the evidence presented. Id. at 445–46, 448. The

plaintiff in Genworth requested Court intervention to appoint a computer expert to

forensically image and examine the contents of the defendants’ computers, which

the Court granted. Id. at 445. In determining who will pay the expense for this

expert, the Court discussed both the defendants’ alleged inability to pay and the

“apparent deceit, obstreperousness, and destruction of relevant information” that

necessitated the retention of the expert. Id. at 448. The Court ultimately ordered

the defendants to pay 80% of the fees and the plaintiffs to pay 20% of the fees.

   III.      ANALYSIS

          The conduct alleged in this case is largely undisputed. Mrs. Stein admits to

using Dr. Stein’s password to enter his password-protected sub account and does

not dispute that this access was without his knowledge or consent. The colloquy

between the Steins wherein Dr. Stein gave Mrs. Stein his passcode to allow

software to be installed on the computer confirms that Dr. Stein did not share his



                                            9
      Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 10 of 14




passcode. Mrs. Stein admits her motivation was to access information accessible

from only Dr. Stein’s sub account.      Calise admits downloading files onto an

external hard drive that was found to contain Dr. Stein’s patient’s health

information.

      A forensic computer expert was approved to identify any patient and

employee information downloaded from Dr. Stein's FAA issued computer, identify

whether such information was downloaded and stored, determine whether it was

further disseminated, and if so, where. Answers to these questions are necessary

to provide the patients with notice of the full circumstances and extent of this

breach. The public has deemed patient health information to be a significant

privacy interest, evidenced by the substantial regulations, by both state and federal

authorities, protecting this information. 2   The patient’s interest in their health

information greatly outweigh any interest the Defendants have in this case. This

is why the Court previously authorized the appointment of a neutral computer

expert.

      With that said, the Court must determine who should be responsible for

paying for this expert at this stage. 3 The Court finds persuasive the Plaintiffs’

arguments and unpersuasive the Defendants’.




2 Including the Health Insurance Portability and Accountability Act of 1996 (HIPPA),
42 U.S.C. § 1320d, et sea.; Connecticut General Statues § 52-146o (generally
prohibits disclosure of patient communication or information by physician,
surgeon or healthcare provider); federal regulations under Title 45 of the Code of
Federal Regulations.
3 This allocation may be amended once a decision on the merits is rendered. See

Rule 53(g)(3).
                                         10
      Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 11 of 14




      Contrary to the Defendants’ position, the Court finds that Dr. Stein and FAA

did take the necessary steps to protect patient information. It is undisputed that

the only way to access the patient information was by accessing Dr. Stein’s sub

account, which was accessible only by using his password. Based on the affidavits

of FAA’s technology consultant, Manjoney, the purpose of having separate

accounts was to protect this very information.     Manjoney attests through his

employment with FAA he installed and configured Dr. Stein’s home-computer to be

in compliance with HIPPA guidelines and set up separate sub accounts. Manjoney

Aff. at ¶ 9. This included a password protected sub account for Dr. Stein. Id.

Manjoney also set up sub accounts for the other family members, meaning that

when they used the home-computer they would have no need to access Dr. Stein’s

sub account. Id. at ¶ 10.

      The Defendants’ claimed evidence that Dr. Stein “shared his passwords on

occasion, including passwords to the family desktop at issue in this case” miss

construes the issues here.      Whether he shared a password unrelated to his

patient’s health information is of no consequence here. The issue here is whether

he both shared the password to his sub-account where the information is sought

and whether he authorized the access of his patients’ health information. The text

message exchange provided by the Defendants does not exhibit this. The text

messages simply show that Dr. Stein provided Mrs. Stein with a password for the

purpose of allowing their son Eric to install software. The password was not given

for the purpose of authorizing Mrs. Stein to use it eighteen months later to remove

his data, including his patient’s health data.



                                          11
      Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 12 of 14




      Further, when Dr. Stein send this text message, he and Mrs. Stein were

married. The law commonly recognizes the importance of protecting marriage

communications, commonly known as the marital communications privilege,

which “encourages married people to confide in each other” and “feel free to

communicate” with each other.       State v. Davallo, 320 Conn. 123, 140 (2016).

Connecticut statute protects the “confidential communication,” with exception,

“made between spouses during a marriage that is intended to be confidential and

is induced by the affection, confidence, loyalty and integrity of the marital

relationship.” Conn. Gen. Stat. § 54-84b(a). While these principles do not directly

apply here, the policies behind these principles do. Even if Dr. Stein gave Mrs.

Stein a password to his sub account the colloquy makes clear he maintained the

data under password protection from others who used the computer and divulged

it solely to allow software to be installed. He shared this confidential information

when the parties were still married. Her subsequent use of the password in the

way she used it was not only unauthorized; it was in betrayal of the marital trust.

      Mrs. Stein’s intentions in authorizing the copying of the patient information

does not provide a basis for avoiding responsibility for paying the computer

forensic expert who is necessary solely due to her conduct. The Court finds Mrs.

Stein or Calise claim that they did not realize they were copying information relating

to over 800 patients questionable, particularly since Calise attests that she did,

albeit very briefly, review the files being copied. Mrs. Stein authorized, at the very

least, the negligent duplication and disbursement of health information of over 800

people. Further, the argument that Dr. Stein should have had a second password



                                         12
      Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 13 of 14




to access the patient information is of no avail. It is the equivalent of a burglar

blaming a homeowner for not locking away jewelry when the front door was locked.

Mrs. Stein did not have authority to enter in the first instance.

      Further, Mrs. Stein’s motivations in authorizing the copying of patient health

information does not provide a basis for avoiding responsibility for paying for the

computer forensic expert who is necessary solely due to her conduct. There is no

evidence presented that she could not have accessed this information through

legal means. She was represented by counsel who should know the rules of

discovery and the avenues for avoiding electronic spoliation. Instead of exercising

her legal rights in order to protect and obtain access to this information in her

divorce proceedings, she took it amongst herself to access Dr. Stein’s sub account

and authorize the copying of his information, which included the copying of the

protected health information of over 800 other people.

      In comparing this case to Genworth, where the Court ordered defendants to

pay 80% of the fees and the plaintiff pay 20%, the justification for requiring the

plaintiff to pay anything are not present here. In Genworth, the defendants asserted

an inability to pay the expense for the expert. Here, the Defendants have not

asserted an inability to pay.

      Therefore, because the Court finds that the Defendants are solely

responsible for the need for an computer forensic expert in this case and no other

mitigating factor justifies requiring the plaintiff to pay some of the expert fees, the

Court orders that the Defendants are 100% responsible for the computer expert

fees and costs at this time.



                                          13
         Case 3:19-cv-01634-VLB Document 122 Filed 02/08/21 Page 14 of 14




   IV.      CONCLUSION

         For the above reasons, the Court orders the Defendants to pay 100% of the

court-approved computer expert fees to the extent that the fees are incurred while

the expert is operating within the scope of the expert’s responsibilities as laid out

in the Court’s order. Dkt. 105.

         IT IS SO ORDERED.

                                              __/s/________________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated this day in Hartford, Connecticut: February 8, 2021




                                         14
